Citation Nr: 0009777	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.  
Subsequently, the case was transferred in November 1998 to 
the RO in Winston-Salem, North Carolina.  The appellant, the 
surviving child of the veteran who had active service from 
August 1979 to September 1992, appealed this decision to the 
BVA.

The Board notes that the record includes a July 1997 VA form 
21-534 (Application for Dependency and Indemnity Compensation 
or Death Pension by Widow or Child) submitted by [redacted] 
[redacted], who reports she is the veteran's surviving 
spouse.  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
Ms. [redacted] claim of entitlement to dependency and indemnity 
compensation benefits is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in October 
1995 at the age of 35 due to cardiopulmonary arrest and 
metastatic epithelioid hemangioendothelioma.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The appellant has not submitted competent medical 
evidence showing that a disability of service origin caused, 
hastened, or materially and substantially contributed to the 
veteran's death.

CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).   Dependency and indemnity compensation benefits are 
payable to the veteran's surviving spouse, children, and 
parents.  See 38 U.S.C.A. § 1310(a).  The term "child" 
includes an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18, a stepchild who 
acquires that status before the age of 18, or an illegitimate 
child.  See 38 U.S.C.A. § 101(4)(A) (West 1991); see 
38 C.F.R. § 3.57(a) (1999).  Such child or person must be 
under the age of 18 years, have become permanently incapable 
of self-support prior to attaining the age of 18 years, or 
under 23 years old and pursuing a course of instruction at an 
approved educational institution.  See 38 U.S.C.A. § 
101(4)(A) (West 1991); see 38 C.F.R. § 3.57(a)(i)-(iii) 
(1999). 

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  Specifically, a service-connected 
disability is one that was contracted in the line of duty and 
was incurred in or aggravated during active service.  See 38 
U.S.C.A. §§ 1101, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be presumed for sarcoidosis, if 
it is manifested within one year of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

In this case, the appellant is the veteran's child, who is 
under the age of 23 and who reports to be attending school.  
At the time of the veteran's death, he had not establish 
service connection for any disabilities.  And, at present, 
the appellant essentially contends the that veteran's cause 
of death, metastatic epithelioid hemangioendothelioma, is 
related to his in-service diagnosis of chronic lung changes 
due to old histoplasmosis or sarcoid.

With respect to the evidence of record, as noted above, the 
veteran's death certificate shows he died in October 1995 at 
the age of 35 due to cardiopulmonary arrest and metastatic 
epithelioid hemangioendothelioma.  The veteran's service 
medical records show he was treated on several occasions 
during his service for upper respiratory infections.  In 
addition, the service medical records include July 1992 
notations indicating that one of the veteran's lungs revealed 
multiple small nodules and linear densities, some fairly 
defined and some poorly marginated; scarring was deemed a 
possibility, but further studies were recommended given the 
veteran's history of histoplasmosis and sarcoidosis.  
Furthermore, August 1992 notations and the veteran's 
discharge examination reveal he was diagnosed with chronic 
lung damage/changes, including old histoplasmosis and 
sarcoidosis. 

As to the post-service medical evidence, the evidence 
includes medical records from the Candler Hospital dated from 
August 1995 to October 1995.  These records essentially 
describe the treatment the veteran received until his demise 
on October [redacted], 1995.  Specifically, these records note the 
veteran was admitted for urgent fiberoptic bronchoscopy for 
evaluation of hemoptysis, bilateral hilar lymphadenopathy, 
mediastinal lymphadenopathy and a left upper lobe with 
cavitary lesion.  Upon examination/studies, the veteran was 
found to be suspicious for extensive pulmonary sarcoidosis 
versus pulmonary lymphoma.  And, on admission, the veteran 
was unable to provide a prior medical history, but, upon a 
review of his chart records, he was found to have had a 
normal childhood and to have an adult history of distal 
esophageal stricture, gastritis, elevated bilirubin with mild 
biliary stenosis and proven atypical lung cancer described as 
intravascular bronchioaveolar tumor variant of epithelioid 
hemangioendothelioma. 

Lastly, the record includes statements from the appellant, 
including in the July 1998 Notice of Disagreement, indicating 
that the veteran's death was related to his in-service 
diagnosis of chronic lung changes due to old histoplasmosis 
or sarcoid.  Specifically, she indicated that histoplasmosis 
was an underlying contributing cause of the veteran's death.  
She further notes that the fact that the veteran was not 
diagnosed with metastatic epithelioid hemangioendothelioma 
within a year from his discharge is not a plausible reason to 
deny her service connection for the veteran's death. 

Based on the above evidence, the Board finds that the 
appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board acknowledges the veteran was 
diagnosed during his service with chronic lung 
damage/changes, including old histoplasmosis and sarcoidosis.  
However, simply stated, the present record does not contain 
competent medical evidence showing that the veteran's 
immediate cause of death, cardiopulmonary arrest and 
metastatic epithelioid hemangioendothelioma, is linked to his 
in-service diagnosis of chronic lung damage/changes due to 
old histoplasmosis and sarcoidosis, or otherwise to his 
period of service.  

Given the above, the question then becomes whether the 
appellant has presented evidence that a service-connected 
disability caused or contributed substantially or materially 
to the cause of death.  In this regard, the Board observes 
that the veteran was not service connected for any 
disabilities during his lifetime.

With regard to the appellant's belief that the veteran's 
death was caused by his in-service diagnosis of chronic lung 
changes due to old histoplasmosis or sarcoid, a lay person is 
competent to describe symptoms observed, but is not competent 
to offer evidence which requires medical knowledge, such as 
diagnosis or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  If the only 
evidence on a medical issue is the testimony of a lay person, 
the claimant does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) and does not have a well-grounded claim.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find that the appellant's 
claim of service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107(a).

Furthermore, as appellant has failed to meet her initial 
burden of submitting evidence which would well ground her 
claim of service connection, VA is under no duty to assist 
her in developing the facts pertinent to the above claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing 
"well grounded" claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  However, the Board notes that 
the record reflects the veteran was treated during his life 
by various health care providers, including Doctors Ronald 
Goldberg, David Jones, Patrick Roughneen, Richard Roth, David 
Chalikian and Eugene Nwosu.  In this regard, the Board 
observes that the medical records from these health care 
providers have not been submitted by the appellant, and 
suggest that the appellant submit such private records as 
they may assist her in well grounding her claim of service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

